BISTLINE, Justice,
specially concurring.
The opinion authored by Justice McFadden correctly disposes of the case on the *468grounds of insufficiency of the evidence. Application of a recent United States Supreme Court case, Greene v. Massey, 437 U.S. 19, 98 S.Ct. 2151, 57 L.Ed.2d 15 (1978), requires dismissal of the action, whereas were we to dismiss only for error in the instructions given to the jury, a second trial might result. In my view, however, where a jury verdict is being overturned, the public interest justifies an extra effort to explain how it appears the jury went awry.
Defendant on appeal challenged given jury Instruction No. 11, urging upon us that “mere possession of stolen property by the accused is not enough standing alone to let the jury draw the inference (of guilt) because the corpus delicti must be proved beyond a reasonable doubt first.” Defendant’s argument is soundly premised on case law made by this Court — which case law accords with the general rule of law of all jurisdictions.
Other than having been given jury Instruction No. 11,1 any reasonable jury would not have convicted this defendant or any other person on such scant evidence.
In defense of the challenge to Instruction No. 11, the state resorts first to the technicality that the objection at trial registered to the instruction was insufficiently specific, and secondly, the state would have us accept its contention that “[I]n proving the corpus delicti, it is not necessary for the state to prove that an appellant has committed the crime.” Such argument is untenable as applied to this case. The defendant here had in his possession a horse which turned out to be a horse though not of a different color, nonetheless a horse different from the one which he thought he possessed. His possession of the horse allegedly stolen was not in dispute. In dispute was whether he had stolen it — with which he was charged. There was in this case no evidence whatever that anyone made off with Quintana’s horse in the sense of the statutory definition of larceny. There are cases where the actual larceny is observed and the identity of the perpetrators not known at that time, and there are other cases where circumstantial evidence establishes that a theft has taken place — leaving it only to determine the identity of the culprit. But this case fits neither category.
Nonetheless, the jury was instructed that if it found that the horse was stolen, and defendant was found in possession, it could draw the inference that the accused participated in some way in the theft of the horse. This was wrong, the error being in that it allowed the jury to find that the horse had been stolen — concerning which essential element there was no evidence!
I plow no new ground. In State v. Sullivan, 34 Idaho 68, 199 P. 647 (1921), a unani*469mous Court, in addition to relying upon the same statements in the Court’s opinion excerpted from State v. Seymour, 7 Idaho 257, 61 P. 1033 (1900), also held even as to an unexplained possession that such “possession by one of goods belonging to another does not raise the presumption that a larceny has been committed, and that the possessor is a thief; additional evidence is necessary to establish the corpus delicti.” 34 Idaho at 78, 199 P. at 651.
The Court in that case left no doubt as to the quality of the evidence necessary to establish the corpus delicti:
“The rule laid down by the early English authorities, such as Lord Hale and Lord Stowell, that the corpus delicti must be proved by direct or positive testimony before the accused could be convicted of the offense charged has been somewhat modified by the later decisions, so that it is no longer required that direct and positive evidence is necessary to prove the corpus delicti. But the authorities still all hold that where the proof is made by circumstantial evidence, it must be established so as to positively exclude all uncertainty, and be sufficient to satisfy the understanding and conscience of the jury beyond a reasonable doubt; or, as expressed by many of the writers, ‘The corpus delicti ought to be proved either by direct testimony or by presumptive evidence of the most cogent and irresistible kind.’ (State v. Williams, 52 N.C. 446, 78 Am.Dec. 248, and note; People v. Jones, 31 Cal. 566.)” 34 Idaho at 74-75, 199 P. at 649.
A correct statement of the law is found in Corpus Juris Secundum:
“An instruction relating to the presumption arising from the possession of property recently stolen should not be given where the evidence fails to show that the property found in the possession of accused was stolen, or when the taking is admitted by accused and the only question is his felonious intent in taking it or his ownership of it.” 52A C.J.S. Larceny § 151 at 708-709 (1968) (footnotes omitted).
A similar statement is found in Am. Jur.2d, and properly predicated upon an Idaho case:
“The unexplained possession by one person of goods belonging to another, while it may be sufficient, in connection with the other circumstances, to show that a larceny has been committed, is not of itself sufficient to prove that fact or to raise a presumption that a larceny has been committed and that the possessor is a thief. Additional evidence is necessary to establish the corpus delicti. Unless the jury are satisfied beyond a reasonable doubt that the offense has been committed, the unexplained recent possession of goods will not justify the conclusion that the person in whose possession they are found is the thief. The mere possession of goods which have been actually lost does not furnish any conclusive or prima facie proof of guilt or, of itself, raise the suspicion of guilt.” 50 Am.Jur.2d Larceny § 156 at 339.
As to the trial court’s reasons for not entering a dismissal for the insufficiency of the evidence to establish either that the crime of larceny had been committed or that the defendant had committed it, a ready explanation is at hand. Recent decisions of this Court practically mandated the giving of the type of the instruction here given, and letting the case go to the jury. Those recent decisions not only ignored State v. Seymour, supra, and State v. Sullivan, supra, but actually visited upon larceny defendants that their cases be submitted to juries improperly instructed as to the consequences of being found in possession of recently stolen property. I will not em-burden our disposition of this case with that which I wrote in State v. Owen, 101 Idaho 632, 619 P.2d 787 (1980). I will mention, however, that in my research a thorough review of instructions given in recent larceny cases was made, and the instructions here given to the jury were generally as *470fair to the defendant as any which I viewed — other than that No. 11 should not have been given. The point of the matter is that the Court in Trowbridge2 seemingly mandated the giving of some type of such instruction in all larceny cases, and here the trial court obviously felt compelled to follow that mandate — but did so in a manner as extremely fair as could be done under the law announced by this Court. It will be noted that the trial court did not tell the jury that unexplained possession raised a presumption of guilt.
In that same vein I, as one member of the Court, am particularly gratified to observe from a perusal of the reporter’s transcript that the trial judge ruled out any felony impeachment of defendant’s testimony, doing so based on his own experience and ability, and far in advance of the 1978 amendment to Rule 43(b)(6) which followed shortly after the dissenting opinion in State v. Palmer, 98 Idaho 845, 547 P.2d 533 (1978).

. Instruction No. 11 reads as follows:
“Possession of property recently stolen, if not satisfactorily explained, is ordinarily a circumstance from which the jury may reasonably draw-the inference and find, in the light of surrounding circumstances shown by the evidence in the case, that the person in possession knew the property had been stolen.
“And possession of property recently stolen, if not satisfactorily explained, is also ordinarily a circumstance from which the jury may reasonably draw the inference and find, in the light of surrounding circumstances shown by the evidence in the case, that the person in possession not only knew it was stolen property, but also participated in some way in the theft of the property.
“The term ‘recently’ is a relative term, and has no fixed meaning. Whether property may be considered as recently stolen depends upon the nature of the property, and all the facts and circumstances shown by the evidence in the case. The longer the period of time since the theft, the more doubtful becomes the inference which may reasonably be drawn from unexplained possession.
“If the jury should find beyond a reasonable doubt from the evidence in this case that the property admitted into evidence was stolen and that, while recently stolen, the property was in the possession of the accused, the jury would ordinarily be justified in drawing from those facts the inference, not only that the property was possessed by the accused with knowledge that the property was stolen, but also that the accused participated in some way in the theft of the property, unless possession of the recently-stolen property by the accused is explained to the satisfaction of the jury by other facts and circumstances in evidence in the case.”


. State v. Trowbridge, 97 Idaho 93, 540 P.2d 278 (1975), where the Court stated its approval of “presumption of guilt instructions” in prosecutions for larceny and burglary, but held the same inapplicable in prosecutions for receiving stolen property, in which latter class of cases only an inference instruction is permissible.